CONTINUATION SHEET
In view of the non-entry of the proposed amendments to the claims, applicant's arguments on page 5 of the remarks dated 4/18/2022 with regard to the rejection of claims 1-3, 5-6, 8, and 10-11 under 35 U.S.C. 102(a)(1) as being anticipated by Kurose (JP 2014-189667A) are not commensurate with the limitations of the pending claims.  

Response to Arguments
Applicant's arguments on pages 5-6, with regard to claim 4 rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kurose as applied to claim 1 above, and further in view of Kurose (JP 2014-189667A) have been fully considered but they are not persuasive. Applicant argues on page 6: “It appears that the Office Action taking the position that to the extent that Kurose Comparative Example 1 does not inherently exhibit the absorbance recited in claim 4, it would have been obvious to have modified the carboxyl group content or acid anhydride group content to obtain the recited absorbance.” Applicant further argues: “Moreover, Applicant submits that a POSA would have had no motivation to modify Kurose Comparative Example 1 as the Office Action proposes. Applicant points out that Kurose Comparative Example 1 is a comparative example, and not an example of the Kurose invention. Applicant submits that a POSA would not have started from a comparative example to modify the teachings of Kurose.”
Examiner’s response: The claimed absorbance ratio of claim 4 is met via inherency alone and not through modification as Applicant contends. Paragraph 17 of the Office Action (OA) dated 11/18/2021 recites: “As to the claimed absorbance ratio (a/b) of the adhesive resin composition, the examiner notes that the prior art generally teaches the claimed invention (the adhesive resin composition of claims 1 and 8) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that the original disclosure of the presently claimed invention discloses that the absorbance ratio (a/b) serves as an index of a carboxyl group content or an acid anhydride group content of the adhesive layer resin composition [0090]. If the absorbance ratio is excessively high, then the multilayer structure suffers from poor appearance such as fish eyes and inclusion of foreign matter [id]. If the absorbance ratio is too low, the multilayer structure tends to have lower adhesive strength [id]. Kurose discloses that the modified polyolefin has a denaturation ratio or graft rate by the unsaturated carboxylic acid or its derivative [0025]. This graft rate ranges from as low as 0.01 mass% to as high as 20 mass% [0025]. If the graft rate is below this range, the adhesive property is inferior and if the graft rate is above this range, then the product appearance worsens by the presence of fish eyes and foreign matter [id]. The present invention also discloses measuring the absorbance ratio (a/b) on a 90 um thick film of the adhesive layer resin composition wherein (a) is an absorbance at a peak attributable to C=O stretching vibration observed at around 1710 cm-1 and (b) is an absorbance at a peak attributable to C-H bending vibration observed at around 1450 cm-1 in Fourier transform infrared spectroscopy [0090] [Claim 4]. Kurose discloses that the measurement of the graft rate can be conducted on a 100 um thick sheet test sample and using an IR absorption spectrum method from absorption peculiar to the carboxylic acid in resin or its derivative, specifically the C=O stretching vibration band between 1600 and 1900 cm-1 [0026]. Since the absorbance ratio is a measure of the carboxyl group content or acid anhydride group content of the layer or the graft rate and the prior art discloses a modified polyolefin having a graft rate within a designated range in order to avoid the same problems as the present invention (based on the claimed range of the absorbance ratio (a/b)) (i.e., fish eyes, inclusion of foreign matter, adhesive strength), the examiner believes the claimed properties are either anticipated or highly obvious (The multilayer structure according to claim 1, wherein the resin composition for the adhesive resin layer has an absorbance ratio (a/b) of 0.005 to 0.5, wherein (a) is an absorbance at a peak attributable to C=O stretching vibration observed at around 1710 cm-1 and (b) is an absorbance at a peak attributable to C-H bending vibration observed at around 1450 cm-1 in Fourier transform infrared spectroscopy performed on the resin composition by a transmission method).” Therefore, since Kurose discloses a graft rate range [0025] and the absorbance ratio is a function of such a graft rate and the graft rate of the prior art is in the given range in order to avoid the same problems as the present invention (based on the claimed range of the absorbance ratio (a/b)) (i.e., fish eyes, inclusion of foreign matter, adhesive strength), the claimed absorbance ratio is met via inherency by the prior art. There is no modification of the comparative example of Kurose in order to meet the claimed property as Applicant contends. The claimed property arises as a function of the graft rate which is disclosed by Kurose.
Applicant's arguments on pages 7-8, with regard to claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Kurose as applied to claim 1 above, and further in view of Kurose (JP 2014-189667A) have been fully considered but they are not persuasive. Applicant argues on page 7 that the Office has not established that the claimed thickness ratio is a result-effective variable.
Examiner’s response: See paragraph 22 of the OA dated 11/18/2021. Namely, “However, it would have been obvious to one having ordinary skill in the art to adjust the relative thickness of the adhesive resin layer and polar resin layer (gas barrier layer) for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). As disclosed above, Kurose discloses that the thickness of each layer of the laminated body is not limited, but can be arbitrarily set depending on purpose, the form of the final product, or the desired physical properties [0069].” The last sentence indicates that the thickness of each layer can be adjusted depending on “purpose, the form of the final product, or the desired physical properties”. Such a disclosure is sufficient to establish that the relative thickness of the layers, to include the claimed thickness ratio between the gas barrier resin layer and the adhesive resin layer, is a result-effective variable.
Applicant argues on pages 7-8 that a POSA would not have started from a comparative example to modify the teachings of Kurose in order to meet the claimed thickness ratio.
Examiner’s response: The Examiner notes that Kurose is silent with regard to the thickness of each layer in both the inventive and comparative embodiments. See paragraphs [0080-85] and Table 1. Both the inventive and comparative example compositions were used for the adhesive layer and the laminated bodies of both the inventive and comparative embodiments was formed via the same method [0081]. It is obvious to a PHOSITA that Kurose’s general disclosure regarding the thickness of each layer of the laminated body (see [0069] of Kurose) would apply to both inventive and comparative embodiments of the laminated body comprising the adhesive layer, polar resin layer, and polyethylene layer. Furthermore, the thicknesses of each of the layers of the inventive and comparative examples appear to be the same since the laminated body for each embodiment is made via the same process [0081] and since a proper comparison between inventive and comparative examples would require use of the same layer thicknesses between the inventive and comparative embodiments. Furthermore, the claimed thickness ratio between the gas barrier layer and the adhesive resin layer is very broad (10/90 to 99/1) and one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. See paragraph 23 in the OA dated 11/18/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781